Opinion issued April 16, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00363-CV
____________

IN RE TONY HERNANDEZ, Relator



Original Proceeding on Petition for Writ of Mandamus



O P I N I O N
	Relator, Tony Hernandez, has filed a petition for writ of mandamus
complaining of Judge Jeff Brown's (1) March 8, 2002 order granting entry upon
property by the real party in interest, National Restoration Technologies, L.L.C. 
Relator has also moved for this Court for an emergency stay of the inspection allowed
by the March 8 order.
	We deny the petition for writ of mandamus.  We further deny relator's motion
for emergency stay.
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Cohen, Nuchia, and Price. (2)
Do not publish.  Tex. R. App. P. 47.
1. The Honorable Jeff Brown, judge of the 55th District Court of Harris County,
Texas.  The underlying lawsuit is Tony Hernandez v. National Restoration
Technologies, L.L.C., trial court cause no. 2001-46400.
2. The Honorable  Frank C. Price, former Justice, Court of Appeals, First District
of Texas at Houston, participating by assignment.